Case 2:17-cv-11910-MAG-DRG ECF No. 457-58 filed 10/23/18   PageID.11873   Page 1 of
                                      9




        EXHIBIT 1-56
Case 2:17-cv-11910-MAG-DRG ECF No. 457-58 filed 10/23/18         PageID.11874    Page 2 of
                                      9


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 USAMA JAMIL HAMAMA, et al.,

         Petitioners and Plaintiffs,
                                                      Case No. 2:17-cv-11910
  v.                                                  Hon. Mark A. Goldsmith
                                                      Mag. David R. Grand
 REBECCA ADDUCCI, et al.,
                                                      Class Action
         Respondents and Respondents.



       RESPONDENT/DEFENDANT U.S. DEPARTMENT OF HOMELAND
       SECURITY'S RESPONSES TO PETITIONER/PLAINTIFF USAMA
          JAMIL HAMAMA'S FIRST SET OF INTERROGATORIES

                           I.         PRELIMINARY STATEMENT

        Respondent U.S. Department of Homeland Security ("DHS") has not, at this
 time, fully completed its discovery and investigation in this action. All infoitnation
 contained herein is based solely upon such information and evidence as is available
 and known to Respondent DHS upon information and belief at this time. Further
 discovery, investigation, research and analysis may supply additional facts, and
 meaning to currently known information. Consistent with Fed. R. Civ. P. 26(e),
 Respondent DHS will amend any and all responses herein as additional facts are
 ascertained, legal research is completed, and analysis is undertaken. The responses
 herein are made in a good faith effort to supply as much information as is known to
 Respondent DHS at this time, consistent with the positions set forth in the Joint
 Statement of Issues, ECF No. 235.

                                II.    GENERAL OBJECTIONS

        1.   DHS objects to the requests that impose or seek to impose any
 requirement or discovery obligation greater than or different from those under the
 Federal Rules of Civil Procedure and the applicable Local Rules and Orders of the
 Court.

                                            1
Case 2:17-cv-11910-MAG-DRG ECF No. 457-58 filed 10/23/18         PageID.11875     Page 3 of
                                      9


       2.     DHS objects to the requests to the extent they seek disclosure of
information protected under the attorney-client privilege, deliberative process
privilege, law enforcement privilege, attorney work-product doctrine, or any other
applicable privilege or immunity. Should any such disclosure by DHS occur, it is
inadvertent and shall not constitute a waiver of any privilege or immunity.

      3.      DHS reserves all objections as to the competence, relevance,
materiality, admissibility, or privileged status of any information provided in
response to these requests, unless DHS specifically states otherwise.



       Subject to and without waiving the foregoing objections and consistent with
the Joint Statement of Issues, ECF No. 235, DHS provides the following responses:

       1.    Describe each term of the Iraqi Agreement pertaining to the repatriation
 of and process for repatriating Iraqi Nationals under the Iraqi Agreement.

 RESPONSE:

       DHS is unaware of any written agreement or arrangement between the
governments of Iraq and the United States regarding repatriation of Iraqi Nationals.
DHS lacks information sufficient to respond to the details of the repatriation process
for Iraqi Nationals and defers to ICE regarding such details. Upon information and
belief, DHS understands that Iraq has agreed in principle to repatriate Class
Members and that requests for repatriation of Class Members could be coordinated
by ICE Enforcement and Removal Operations ("ERO") through Government of Iraq.

       2.     Describe each criterion an Iraqi National must meet before Iraq will
 accept an Iraqi National for repatriation, under the Iraqi Agreement or otherwise.

 RESPONSE:

      DHS is unaware of any written agreement or arrangement between the
governments of Iraq and the United States regarding repatriation of Class Members.
DHS lacks information sufficient to respond regarding "each criterion an Iraqi National
must meet" prior to being accepted by the Government of Iraq for repatriation. ICE is the
component agency of DHS with responsibility for repatriation of Iraqi Nationals.
Therefore, DHS refers Petitioners to the ICE response to Interrogatory No. 2 regarding
the details of the repatriation process for Iraqi Nationals.


                                          2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-58 filed 10/23/18         PageID.11876    Page 4 of
                                      9


         3.     Describe each criterion for denying repatriation to an Iraqi National
   under the Iraqi Agreement, or otherwise.

   RESPONSE:

         DHS is not aware of any written agreement or arrangement between the
  governments of Iraq and the United States regarding repatriation of Class Members.
  DHS lacks information sufficient to respond regarding "each criterion an Iraqi National
  must meet" prior to being accepted by the Government of Iraq for repatriation. ICE is the
  component agency of DHS with responsibility for repatriation of Iraqi Nationals.
  Therefore, DHS refers Petitioners to the ICE response to Interrogatory No. 3 regarding
  the details of the repatriation process for Iraqi Nationals.

         4.   Identify any travel documents that Iraq requires or will accept before
  accepting an Iraqi National for repatriation under the Iraqi Agreement or otherwise, and
  the procedures for obtaining the travel documents.

  RESPONSE;

         DHS is not aware of any written agreement or arrangement between the
  governments of Iraq and the United States regarding repatriation of Class Members.
  DHS lacks information sufficient to respond regarding "each criterion an Iraqi National
  must meet" prior to being accepted by the Government of Iraq for repatriation. ICE is the
  component agency of DHS with responsibility for repatriation of Iraqi Nationals.
  Therefore, DHS refers Petitioners to the ICE response to Interrogatory No. 4 regarding
  the details of the repatriation process for Iraqi Nationals.

        5.    For the time period since March 1, 2017, identify the documentation or
  evidence other than travel documents that Iraq requires or will accept before
  approving an Iraqi National for repatriation under the Iraqi Agreement or otherwise.

  RESPONSE:

        DHS is not aware of any written agreement or arrangement between the
 governments of Iraq and the United States regarding repatriation of Class Members.
 DHS lacks information sufficient to respond regarding "each criterion an Iraqi National
 must meet" prior to being accepted by the Government of Iraq for repatriation. ICE is the
 component agency of DHS with responsibility for repatriation of Iraqi Nationals.
 Therefore, DHS refers Petitioners to the ICE response to Interrogatory No. 5 regarding
 the details of the repatriation process for Iraqi Nationals.


                                           3
Case 2:17-cv-11910-MAG-DRG ECF No. 457-58 filed 10/23/18         PageID.11877     Page 5 of
                                      9


       6.     For each Class Member (identified by name and A-number) for whom
 ICE or another relevant department of the U.S. government has since March 1, 2017
 requested travel documents from the Iraqi Ministry of Foreign Affairs (or another
 relevant department of the Iraqi government) for repatriation to Iraq, provide the
 following:
                 a. The date the request for the travel documents was made to the
                    Iraqi government;
                 b. The type of travel documents obtained, the department of the
                    Iraqi government issuing the travel documents, and the date the
                    documents were issued;
                 c. If the request for the travel documents was denied, the
                    department of the Iraqi government issuing the denial, the date
                    of the denial and the reason given for the denial; and
                 d. Whether Iraq denied or approved repatriation of the Class
                    Member, and, if denied, the basis for such denial.
                 e. If repatriation occurred, when, by what travel method
                    (commercial air, charter air, etc.), and to what location.

 RESPONSE:

       Petitioners clarified that this interrogatory should be construed as directed
only to U.S. Immigration and Customs Enforcement ("ICE"). Therefore, DHS
defers to ICE for response and does not provide a separate response or objections;
however, upon information and belief, DHS has not made a travel document request
for an individual Class Member.

        7.     For each Class Member (identified by name and A-number) for whom
ICE or another relevant department of the U.S. government has since March 1, 2017
requested from the Iraqi Ministry of Foreign Affairs (or another relevant department
of the Iraqi government) to be repatriated to Iraq, provide the following:
               a.    The date of the request;
               b.    The response from the Iraqi government, the date of the response,
 the department of the Iraqi government issuing the response, and, if repatriation was
 denied, the basis for the denial; and
               c.    If the request for repatriation was granted, any conditions placed
 on the repatriation of the Class Member.
               d.    If repatriation occurred, when, by what travel method
 (commercial air, charter air, etc.), and to what location.



                                          4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-58 filed 10/23/18           PageID.11878     Page 6 of
                                      9



   RESPONSE:

        Petitioners clarified that this interrogatory should be construed as directed only to
  U.S. Immigration and Customs Enforcement ("ICE"). Therefore, DHS defers to ICE for
  response and does not provide a separate response or objections; however, DHS, upon
  information and belief, has not made a repatriation request for an individual Class
  Member.

       8.      For each Class Member (identified by name and A-number), state
  whether Iraq has agreed to the repatriation of that individual as of the following time:


                   a. On the date of the Class Member's arrest by ICE; and
                   b. On the date you answer this Interrogatory.

  RESPONSE:

      Petitioners clarified that this interrogatory should be construed as directed only to
U.S. Immigration and Customs Enforcement ("ICE"). Therefore, DHS defers to ICE for
response and does not provide a separate response or objections; however, DHS, upon
information and belief, has no responsive information.

        9.     The declaration of John Schultz, ECF 81-4, Pg.ID# 2007, states that Iraq
 previously would accept only its nationals with unexpired passports, but that Iraq will
 now "authorize repatriation with other indicia of nationality." State what "other indicia
 of nationality" Iraq will accept for repatriation; the basis for the U.S. government's
 belief that the other indicia of nationality will be accepted, including the identification
 of the specific agreement(s) or document(s) stating this policy; and the criteria an
 individual must or can meet before Iraq will accept an Iraqi National for repatriation.

 RESPONSE:

       Respondent DHS objects to this interrogatory to the extent it calls for
information relied upon by John Schultz in his declaration, ECF 81-4, because DHS did
not participate in the drafting or review of that declaration. DHS lacks knowledge or
information sufficient to form a belief as to what "other indicia of nationality" the
Government of Iraq will accept for purposes of accepting an Iraqi National for
repatriation. ICE is the component agency of DHS with responsibility for repatriation
of Iraqi Nationals. Therefore, DHS refers Petitioners to the ICE response to
Interrogatory No. 9.


                                             5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-58 filed 10/23/18          PageID.11879     Page 7 of
                                      9


       10. Explain each step (in sequence) that has since March 1, 2017 or will be
taken by you or the government of Iraq to process an Iraqi National for removal if that
Iraqi National does not have travel documents.

RESPONSE:

        DHS objects to this interrogatory to the extent it seeks information regarding
repatriation of Iraqi Nationals who are not members of the class or subclasses certified
in this action. DHS lacks knowledge or information sufficient to form a belief as to
what steps are taken by ICE or the government of Iraq to process an Iraqi National
without travel documents for removal. ICE is the component agency of DHS with
responsibility for repatriation of Iraqi Nationals. Therefore, DHS refers Petitioners to
the ICE response to Interrogatory No. 10.

       11. For each Class Member (identified by name and A-number) who, prior to
March 1, 2017, was living in the community, state whether ICE released that
individual to the community because ICE determined that Iraq would not accept that
individual for repatriation and the reason ICE determined that Iraq would not accept
the individual for repatriation.

 RESPONSE:

      Petitioners clarified that this interrogatory should be construed as directed only to
U.S. Immigration and Customs Enforcement ("ICE"). Therefore, DHS defers to ICE for
response and does not provide a separate response or objections; however, DHS, upon
information and belief, has no responsive information.

      12. The name, title and department of the government (for both Iraq and the
United States) of each individual negotiating the Iraqi Agreement, including the
"ongoing diplomatic negotiations" referenced in the declaration of Michael V.
Bernacke at paragraph 4 (ECF 184-2, Pg.ID# 5070-71), identification of the
individuals authorized to enter into any agreement reached by the governments
regarding the repatriation of Iraqi Nationals, and the date each individual engaged in
the "ongoing diplomatic negotiations."

 RESPONSE:

       Respondent DHS objects to this interrogatory to the extent it calls for
information relied upon by Michael Bernacke in his declaration, ECF 184-2, because
DHS did not participate in the drafting or review of that declaration. DHS objects to
this interrogatory, as the "name, title and department of the government (for both Iraq
and the United States) of each individual negotiating the Iraqi Agreement" do not affect
the terms of any agreement, to the extent one exists. DHS objects to this interrogatory
Case 2:17-cv-11910-MAG-DRG ECF No. 457-58 filed 10/23/18         PageID.11880    Page 8 of
                                      9


 to the extent it requires identification of foreign government representatives, which is
 protected by the law enforcement privilege, the disclosure of which would impede law
 enforcement operations, namely the removal of foreign nationals with final orders of
 removal from the United States. DHS further objects to this interrogatory as not likely
 to lead to the discovery of admissible evidence and irrelevant to the permissible scope
 of discovery ordered by the Court. Subject to the foregoing privileges, Respondent
 DHS did not participate in "negotiations" but did participate in discussions with
 participants from the Government of the United States and Iraq on June 23, 2017,
 December 5, 2017 and January 9, 2018.

       On June 23, 2017, Deputy Assistant Secretary for International Engagement
 Matthew King and Acting Assistant Director of ICE Thomas Homan spoke by
 telephone with a representative of the Government of Iraq.

      On December 5, 2017, the U.S. Government primarily was represented by
Ambassador James Nealon, Assistant Secretary for International Affairs, at a meeting
in which a variety of issues, including the repatriation of Iraqi Nationals, was
discussed. Ambassador Nealon was accompanied by additional DHS personnel.
Representatives from the U.S. Department of State, Office of Iraq Affairs also were
present for the meeting.

      On January 9, 2018, the U.S. Government primarily was represented by John
Schultz, Deputy Assistant Director, Enforcement and Removal Operations and Michael
Bernacke, Unit Chief, Enforcement and Removal Operations, for Respondent ICE.
Representatives from Respondent DHS's Office of Policy attended. Representatives
from the U.S. Department of State, Office of Iraq Affairs also were present for the
meeting.
Case 2:17-cv-11910-MAG-DRG ECF No. 457-58 filed 10/23/18          PageID.11881      Page 9 of
                                      9


                                    VERIFICATION

      I, Matthew H. King declare under penalty of perjury:

      I am employed by the U.S. Department of Homeland Security, Office of
International Affairs, as the Deputy Assistant Secretary, Office of International
Engagement.

       I have read and know the contents of these responses. These responses were
prepared after obtaining information available to DHS through its officers and
employees and through its documents and records. These responses, subject to
inadvertent and undiscovered errors, are based upon, and necessarily limited by, the
records and information still in existence, able to be located, presently recollected, an
thus far discovered in the course of preparing these responses. The responses regarding
DHS are true and correct to the best of my knowledge, information, and belief.

Executed on       fir



Matthew H. King
Deputy Assistant Secretary
Office of International Engagement
U.S. Department of Homeland Security
